DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 74, and 80-99 are pending in the application.  Claims 2-73 and 75-79 have been canceled.  Claims 1, 80, 85, 92, and 93 have been amended.

Terminal Disclaimer
The terminal disclaimer filed on 1/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,278,851 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Darby Chan on 4/15/21.

The application has been amended as follows: 

IN THE SPECIFICATION

In the second line of paragraph 0001, inserted the patent number for the parent application in the blank space.  Paragraph 0001 as amended reads:
[0001] This application is a continuation of U.S. Patent Application No. 15/723,933, filed October 3, 017, now U.S. Patent No. 10,278,851, which claims the benefit of U.S. Provisional Application No. 62/405,479, filed October 7, 2016, the entirety of which are incorporated herein by reference.

Allowable Subject Matter
Claims 1, 74, and 80-99 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to further require a track comprising a plurality of slots arranged in a column along a longitudinal axis of the outer sheath.  The at least one retractable latch of claim 1 has also been further defined to require that it is biased to push into one or more of the slots of the track to resist proximal retraction of the outer sheath.  The at least one cable of claim 1 has been amended to further require that tensioning of the at least one cable over a threshold force changes a configuration of the at least one retractable latch to be releasable from the one or more slots of the track so that further proximal retraction of the at least one cable proximally retracts the at least one retractable latch and the outer sheath.  These limitations, in combination with the other 
For example, Koch discloses (US 2009/0105798 A1; Figures 1-5) a catheter apparatus for delivering and implant (34) comprising: an inner shaft (27); an outer sheath (36); a track (50) comprising a plurality of slots (53) arranged in a column; and at least one latch (72) biased to push into one or more of the slots of the track to resist proximal retraction of the outer sheath (paragraph 0032).  However, Koch fails to disclose the cable coupled to the retractable latch and the functional limitations as claimed.  Further, Koch does not disclose all of the features of the retractable latch.
Claims 74 and 80-99 are all dependent on claim 1, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771